Curia.

The note being a chose in action, could not be levied on nor sold. (Denton v. Livingston, 9 John. 100.) If *241levied upon, as the goods of Ingalls, the act was illegal and void. And if the note was taken as security for money advanced; or agreed to be advanced, the transaction was also illegal. This Court has viewed, with great jealousy, the conduct of officers holding executions against defendants. (Reed v. Pruyn & Staats, 7 John. 426, 30. Sherman v. Boyce, 15 id. 443, 7.) The value of the note was the amount due thereon ; as no evidence was given to reduce that value, either by shewing payment, or the insolvency of the maker, or any facts to invalidate the nóte. It has frequently been decided, that a party may reverse his own judgment, for errors
Judgment reversed.